 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6   SIDNEY ALBERT POTTS,
                                                              Case No. C19-5541-BHS-TLF
 7                               Petitioner,
             v.                                               ORDER GRANTING MOTION TO
 8                                                            STAY AND ABEY HABEAS
     MIKE OBENLAND,                                           PROCEEDINGS
 9
                                 Respondent.
10

11           In June of 2019, petitioner filed a habeas corpus petition in this court. Dkt. 4. Respondent

12   now moves to stay petitioner’s federal habeas petition pending the outcome of petitioner’s

13   personal restraint petition (PRP) in state court. Dkt. 7. Respondent indicates he is unable to

14   prepare an answer to the petition because he does not have access to the state supreme court file

15   and will not have access to those records until petitioner’s PRP is finalized. Id. Petitioner has not

16   opposed or otherwise responded to respondent’s motion.

17           This Court has discretion to stay a petition to allow a petitioner to return to state court to

18   present his claims. See Rhines v. Weber, 544 U.S. 269, 274-79 (2005). Once petitioner exhausts his

19   state remedies, the federal court will lift the stay and allow the petitioner to proceed on exhausted

20   claims. Id., at 275-76.

21           Accordingly, the Court GRANTS respondent’s motion (Dkt. 7) to stay and abey federal

22   habeas proceedings pending resolution of the personal restraint petition filed under Washington

23   State Supreme Court Cause No. 96918-3, and ORDERS:

24

25
     ORDER GRANTING MOTION TO STAY AND ABEY
     HABEAS PROCEEDINGS - 1
 1          1.      This matter is stayed and abeyed until 30 days after the Washington State Courts

 2   have ruled on petitioner’s state personal restraint petition.

 3          2.      The current due date to file an answer is stricken. The Court will issue a new

 4   briefing schedule once state proceedings have been completed.

 5          3.      The parties shall file joint status reports every 120 days apprising the Court of

 6   the status of the state proceedings.

 7          4.      The parties shall notify the Court within 30 days after the Washington State

 8   Courts have ruled on petitioner’s state personal restraint petition.

 9          Dated this 22nd day of August, 2019.

10

11

12                                                          A
                                                            Theresa L. Fricke
13                                                          United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING MOTION TO STAY AND ABEY
     HABEAS PROCEEDINGS - 2
